DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

3.	Applicant’s arguments, see page 6, lines 10-16, filed 3 October 2022, with respect to the 35 USC 112(b) rejection of claims 1-20 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 1-20 has been withdrawn in view of the amendments to claims 1 and 13. 

4.	Applicant’s arguments, see page 6, lines 6-9, filed 3 October 2022, with respect to the 35 USC 103 rejection of claims 13, 19 and 20 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 13, 19 and 20 has been withdrawn since the allowable subject matter of cancelled claim 14 has been incorporated into independent claim 13. 

5.	Applicant’s arguments, see page 6, line 17 to page 7, line 29, filed 3 October 2022, with respect to the rejections of claims 1-13 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Koenig et al. (US 2012/0216677 A1) reference.

Claim Rejections - 35 USC § 102

6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

7.	Claims 1, 7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koenig et al. (US 2012/021677 A1).

	With regard to claims 1 and 12, Koenig et al. ‘677 discloses a fuel oxygen reduction unit for an engine comprising an unlet fuel line (incoming contaminated fuel, see paragraph [0080]), a stripping gas source (nitrogen gas, see paragraph [0087]), a contactor (fuel-gas contactor 200, see Fig. 8) selectively in fluid communication with the stripping gas source and the inlet fuel line to form a fuel/gas mixture, and a separator (300, see Fig. 8) that receives the fuel/gas mixture and is configured to separate the fuel/gas mixture into an outlet stripping gas flow (contaminated gas) and an outlet fuel flow (treated liquid), wherein a flow of stripping gas passes through the fuel oxygen reduction unit a single time (see Fig. 1), the flow of stripping gas is not recirculated back to the fuel oxygen reduction unit, and the outlet stripping gas does not flow through an oxygen reduction portion, wherein the outlet fuel flow has a lower oxygen concentration that the inlet fuel flow, and wherein the outlet stripping gas flow has a higher oxygen concentration that the inlet stripping gas flow at Fig. 1, the abstract and paragraphs [0002]-[0003], [0080]-[0081], [0087] and [0095].
	The Examiner notes that Koenig et al. ‘677 does disclose another embedment (see e.g. Fig. 2 and paragraph [0082]) wherein the stripping gas is circulated in a closed loop system including an oxygen reduction portion. However, this is seen as being a separate embodiment from the open system of Fig. 1. See e.g. paragraph [0082] where the system of Fig. 2 is referred to as “another embodiment of a purification system according to the present invention…”. Furthermore, Fig. 8 also shows the stripping gas (modified fluid) exiting the system without being recirculated. Additionally, the Examiner notes that nonpreferred and alternate embodiment still constitute prior art. See MPEP 2123(II).

	With regard to claim 7, the oxygen fuel reduction unit of Koenig et al. ‘677 is capable of operating with a maximum continuous operating time of one hour or less.
	The Examiner notes that the recited limitation is an intended manner of operating the device and as such does not differentiate the claimed apparatus from the prior art. See MPEP 2114.

	With regard to claim 9, Koenig et al. ‘677 discloses the separator (300) including an inlet in fluid communication with the contactor that receives the fuel/gas mixture, a fuel outlet (de-oxygenated fuel), and a stripping gas outlet (the contaminated gas), wherein the separator is configured to separate the fuel/gas mixture into an outlet stripping gas flow and an outlet fuel gas flow and provide the outlet stripping gas flow to the stripping gas outlet and the outlet fuel flow to the fuel outlet, wherein the stripping gas flow is vented out to atmosphere downstream of the separator at Figs. 1 and 8.

	With regard to claims 10 and 11, Koenig et al. ‘677 discloses the stripping gas source being a rechargeable bottle of inert gas or an inert gas generator at paragraph [0087].

Claim Rejections - 35 USC § 103

8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

9.	Claim 8 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Koenig et al. (US 2012/021677 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Koenig et al. (US 2012/021677 A1) in view of Schmidt et al. (US 2010/0294128 A1).
	The engine of Koenig et al. ‘677 inherently has a desired fuel flow when operated in a cruise condition. The outlet fuel flow being less than the desired fuel flow is directed to an intended manner of operating the device and as such does not differentiate the claimed apparatus from the prior art. See MPEP 2114.
	However, even if such is not the case, Schmidt et al. discloses providing only a portion of a fuel flow from a fuel tank to an oxygen reduction unit at Fig. 1 and paragraph [0020]. In such a case the fuel that bypasses the oxygen reduction device could compensate for any shortage in deoxygenated fuel being provided to the engine.
It would have been obvious to one of ordinary skill in the art to incorporate the bypass of Schmidt et al. into the system of Koenig et al. ‘677 to ensure an adequate fuel flow rate for the engine at all times.

10.	Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al. (US 2012/021677 A1) in view of Rheaume et al. (US 2018/0118367 A1).

With regard to claim 2, Koenig et al. ‘677 does not disclose a valve downstream of the stripping gas source and upstream of the contactor.
Rheaume et al. discloses providing a valve (74) between a stripping gas source (64 or 62) and a gas/liquid contactor (tank 20), wherein the valve is adjustable in response to a demand of an engine at Fig. 5 and paragraph [0046].
It would have been to one of ordinary skill in the art to incorporate the valve of Rheaume et al. into the system of Koenig et al. ‘677 to allow the flow of stripping gas to be adjusted based on engine demand. Furthermore, configuring the valve to be closeable, such as when the engine is stopped, would be within the scope of one having ordinary skill to avoid using stripping gas when not needed. This is especially true for bottled gas as a closable valve would allow the flow from the bottle to be stopped when the engine is stopped.

With regard to claims 3-6, Rheaume et al. teaches the valve transitioning based on engine speed (demand) at paragraph [0046]. Engine wind down is also seen as be covered by the engine demand monitoring.
Additionally, a weight-on-wheels sensor could be provided to anticipate engine operating conditions corresponding to take off and landing.

Allowable Subject Matter

11.	Claims 13 and 15-20 are allowed.

Conclusion

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
October 19, 2022